PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/209,506
Filing Date: 4 Dec 2018
Appellant(s): Sanders-Reed, John, Newell



__________________
Andrew T. Spence
Registration No. 45,699
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanyamraju et al. US Pub. No.: 2018/0005139 A1 (hereinafter Dhanyamraju) in view of Erskine US Patent No.: 7,913,232 B2 (hereinafter Erskine).
Claim 3-7, 10-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanyamraju in view of Erskine as applied above to claims 1, 8 and 15 and further in view of Szatmary et al. US Pub. No. 2019/0009408 A1 (hereinafter Szatmary).

(2) Response to Argument
The Examiner Erred in Finding Claims 1, 2, 8, 9, 15 and 16 Unpatentable over Dhanyamraju in View of Erskine 
With respect to appellant’s argument: “The Finding that Erskine Teaches Execution of the Qualifiable Software Application During Execution of the Certifiable Software Application is Factual Error” 
Examiner respectfully disagrees with appellant’s argument for the following reasons: First, the primary reference Dhanyamraju discloses (see Dhanyamraju Figs. 1-3, Real-Time Model (110) [i.e. equivalent to “Certifiable software application” and Learning model (112) [i.e. equivalent to “Qualifiable Software Application”]; ¶¶6-8, executing a function of learning model corresponding to a machine learning model …. And a second functionality of a real-time model corresponding to the machine learning model… ¶19, The real-time model 110 and the learning model 112 correspond to a same Machine 
With respect to appellant’s argument: “The finding that Erskine Teaches the Qualifiable Software Application using a Model built using Machine Learning is Factual Error”
Examiner respectfully disagree with appellant’s argument for the following reasons: The primary reference Dhanyamraju teaches (see Fig. 1 and ¶¶6-7, learning model (110)/(qualifiable software application) using Machine Learning Model) and Erskine discloses (see Erskine Col. 19, Lines 49-52, block diagram model, or other data structure may have been produced by the Simulink.RTM., Stateflow.RTM., or the Stateflow Coder.RTM. software package from Mathworks, Inc.) disclosing the recited claim limitation.
With respect to appellant’s argument: “The Finding that Erskine Teaches the Qualifiable Software Application is Non-Certifiable is Factual Error”
Examiner respectfully disagrees with appellant’s argument for the following reasons: Erskine teaches (see Erskine Col. Lines , the output of the qualified software tool does not have to be verified as described by section 6 of the DO-178B guidance document. Thus, by using a qualified software tool, processes described in the DO-178B guidance document can be eliminated, reduced or automated. After retrieving (98) the qualified software tool, the certification process 60 uses (100) the qualified software tool to produce verified source code. After the verified source code is produced (100), the certification process 60 can use (102) the source code as user input and continue the certification process 60 shown in FIG. 2 to satisfy the currently displayed objective [i.e. 
With respect to appellant’s argument “The Conclusion that Dhanyamraju in view of Erskine Teaches the Claimed Invention is Legal Error”
Examiner respectfully disagrees with appellant’s argument for the following reasons: the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). And it has been held that a prior art reference must either be in the field of appellant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the primary prior art reference Dhanyamraju is directed to improving the accuracy of machine learning model in real time executing Real-time model and learning model to (see Fig. 1). The secondary reference Erskine teaches certifying software (see Fig. 2.). The claimed invention is directed to improvement of software system using certifiable and qualifiable software application. Accordingly, the cited prior art references are in the field of appellant' s endeavor.
The Examiner Erred in Finding Claim 3-7, 10-14 and 17-21 Unpatentable over Dhanyamraju in view of Erskine, and further in view of Szatmary
With respect to appellant’s argument “The Conclusion that it would have been Obvious to Combine Dhanyamraju in view of Erskine, and Szatmary is Legal Error”
Examiner respectfully disagrees with appellant’s argument for the following reasons: Appellant’s assertion “The Examiner fails to articulate how an alert instead based on Szatmary’s combined control output can possibly reflect the accuracy of Dhanyamraju’s model given that any additional output combined with the output of the real-time model would invariably skew any assessment of accuracy that would otherwise be based on just the output of Dhanyamraju’s model”.  Is out of context and the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to appellant’s argument: “Che Conclusion that Dhanyamraju in view of Erskine, and further in view of Szatmary Teaches Producing the Combined Output using Figures of Merit is Error”
Examiner respectfully disagree with appellant’s argument for the following reason: First, Szatmary discloses the cited claim limitation (see Szatmary ¶22,  sensory context, determining a first instance of a control output using a pre-configured and non-learning prediction process and a second instance of the control output using a learning prediction 
With respect to appellant’s argument “The Conclusion that Dhanyamraju in view of Erskine, and further in view of Szatmary Teaches the Third Software Application is Error”
Examiner respectfully disagree with appellant’s argument for the following reasons: Appellant asserted that “Dhanyamraju in view of Erskine Fails to Teach the Alert Generation”. However Dhayamaraju teaches (see Dhayamaraju ¶15, the system is configured to compare actual outputs and predicted output to identify difference between the actual and model yielded outputs to generate alerts as deemed necessary), teaching the recited Alert. And, appellant assert “Szatmary Fails to teach the third Software Application”. Szatmary discloses the recited “third software output”, (see Sztmary ¶7, the third control output may be determined based on analysis of the first representation of the object and the second control output. The combiner may be configured to combine the first control output and the third control output to produce a fourth control output.) disclosing the recited claim limitation. 
With respect to appellant’s argument: “The Conclusion that Dhanyamraju in view of Erskine, and further in view of Szatmary Teach a Decreasing Threshold is Error”
Examiner respectfully disagree with appellant’s argument for the following reasons: Dhanyamraju teaches (see Dhanyamraju ¶¶34-37 the alert generation module 216 may generate a model rebuilding alert to rebuild the machine learning model, when the input variation score is above a second threshold value). And Erskine discloses (see Erskine Col. 1 lines 60-63, safety-critical system may include an aircraft. The method of collecting information may include assigning a software level to the software), disclosing the recited claim limitation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEGA WOLDEMARIAM/Examiner, Art Unit 2433      

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                        
Conferees:
/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433       

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.